Title: To Thomas Jefferson from William Branch Giles, 14 February 1806
From: Giles, William Branch
To: Jefferson, Thomas


                        
                            Dear Sir
                     
                            Trabues Tavern February 14th. 1806
                        
                        The accompanying letter from Mr. Bedinger, naval agent at Norfolk, is forwarded to you at his Request.—It was
                            addressed to me, in consequence of Mr. Bedinger’s supposing, that I had some agency in recommending him for the office he
                            now holds; and it being intimated to him, that he was about to be removed from that office, he thought himself bound to
                            make this representation to me as a justification of his conduct.—He has now requested, that the same representation
                            should be laid before you for the same object.
                        Mr. Bedinger some time since also Requested, that I should write to the Secretary of the Navy to prevent any
                            final determination upon this subject, until some further explanation in that Rispect might be had; This, upon reflection,
                            I declined to do; because I knew nothing personally of that Gentlemen’s conduct since his appointment to office; &
                            because I did not feel myself justifyable in interferring with the conduct of any of the executive departments without a
                            personal knowledge of facts; and then only, so far as to make a communication of them.—
                        At the same time, I did wish to have had some conversation with the Secretary in this Respect before any
                            thing finally should be done; But the same accident, which has prevented my reaching Washington, has of course, prevented such
                            conversation; all therefore that I can now do, is to forward Mr. Bedingers letter of justification for your consideration.—
                        I regret Sir, that I should be deprived of my share of responsibility in the measures to be adopted by the
                            Government in the present delicate crises of our public affairs; but I am consoled in the High confidence I feel in the
                            wisdom, energy, and patriotism of the National representation taken collectively; and a conciousness of my inability to
                            add any thing to their efforts for the public interest.—They have however my unceasing prayers that their measures,
                            whatever they may be, will eventuate in the national Honor, happiness and prosperity.—
                        Be pleased to accept assurances of my best wishes for your health and happiness, and of my affectionate and
                            unalterable regards &c
                        
                            Wm B. Giles
                     
                        
                    